i          i         i                                                                           i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-08-00798-CV

               IN RE Jerauld MORELL as Executor of the Estate of Merium Vessels Morell
                                    and VESMORE, LTD.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:            Karen Angelini, Justice
                    Sandee Bryan Marion, Justice
                    Rebecca Simmons, Justice

Delivered and Filed: November 5, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 28, 2008, relators filed a petition for a writ of mandamus. The court has

considered relators’ petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for a writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                               PER CURIAM




         … This proceeding arises out of Cause No. DC-07-300, styled Jerauld Morell as Executor of the Estate of
           1

Merium Vessels Morell and Vesmore, Ltd. v. Estate of Billye L. Hix et al, in the 229th Judicial District Court, Starr
County, Texas, the Honorable Alex W . Gabert presiding.